Citation Nr: 0101487	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  98-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to service connection for a left thumb 
disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's father 


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from December 1992 to February 
1998.  Her claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1998 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  In support of her claim, the 
veteran testified before the undersigned Board Member at a 
hearing held at the RO in November 2000.


REMAND

The veteran claims entitlement to service connection for left 
wrist and left thumb disorders.  The RO denied these claims 
as not well grounded in a July 1998 rating decision.  A 
preliminary review of the record discloses that additional 
action is required prior to further Board review of the 
veteran's appeal.

Initially, the Board notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions in the new law, especially as they relate to a 
current medical examination and medical nexus opinion.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

With specific regard to the issues presented by the veteran's 
appeal, the veteran advances two theories as to the cause of 
her left wrist and left thumb disorders.  First, as reflected 
in an April 1998 statement, the veteran contends that she 
developed a left wrist disorder as a result of lifting heavy 
pots and food items during service when she worked as a cook.  
She asserts that working as a cook resulted in pain, caused 
her thumb to pop out of place and caused the tendons in her 
wrist to swell.  During a November 2000 hearing held before 
the undersigned, the veteran attributed her left wrist and 
left thumb disorders to circumstances associated with giving 
birth during service.  Specifically, she testified that she 
gave birth during service in December 1997.  During 
childbirth, nurses repeatedly attempted to insert an IV into 
her left wrist.  These attempts were unsuccessful and finally 
an IV was inserted into the veteran's right wrist.  The 
veteran stated that she had pain in her left wrist until the 
epidural took effect.  The veteran indicated that after she 
was discharged from the hospital, she continued to have pain 
in her wrist and her thumb kept popping out of the socket.  
The veteran testified that she ultimately received cortisone 
shots in her hand and was given a wrist splint.    

Service medical records reflect a diagnosis of bilateral 
Raynaud's phenomenon of the hands in March 1995.  In June 
1995, the veteran had some pain in her left arm as a result 
of a motor vehicle accident.  The veteran's separation 
examination was conducted in September 1997; however, she was 
not formally discharged from service until December 1997.  
The veteran apparently did not undergo another separation 
examination or inspection as shown from any annotation on the 
initial September 1997 separation examination report, at 
least to reflect any change in the condition of the veteran's 
left wrist and thumb as of December 1997.
 
During a May 1998 VA examination, the veteran advised the 
examiner that she had been diagnosed with carpal tunnel 
syndrome and that she had been advised to file a claim for 
carpal tunnel syndrome.  However, treatment records 
reflecting a diagnosis of carpal tunnel syndrome have not 
been associated with the claims file.  

Given the amended statutory provisions regarding assistance 
to the veteran and need for clarification of the medical 
evidence of record, the Board concludes that additional 
development is warranted consistent with the VCAA.  
Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should contact the veteran and 
her representative and request the 
veteran to identify all healthcare 
providers from whom she received 
treatment for left wrist and/or left 
thumb disorders during service and since 
her discharge from service.  The RO 
should assist the veteran in obtaining 
any and all outstanding treatment 
records, particularly treatment records 
documenting a diagnosis of carpal tunnel 
syndrome.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and, if possible, etiology of her left 
wrist and left thumb disorders.  The 
examiner should review the entire claims 
folder, and all appropriate tests should 
be conducted.  The examiner should, based 
on the medical documentation on file and 
examination of the veteran, determine 
whether the veteran currently suffers 
from left wrist and left thumb disorders, 
and if so, provide an opinion as to the 
likelihood that any such disability or 
disabilities are related to service, 
taking into account the veteran's history 
of injuries in service.  The examiner 
should specifically provide an opinion as 
to whether it is at least as likely as 
not that any current left wrist or thumb 
disorder is related to the veteran's 
period of service or any incident of 
service, to include the March 1995 motor 
vehicle accident, duties associated with 
the veteran's work as a cook during 
service, and the attempted assertion of 
an IV into the veteran's left wrist 
during childbirth in December 1997.  The 
examiner is also requested to 
specifically comment on whether the 
veteran has carpal tunnel syndrome and if 
so, whether this disability is related to 
the veteran's period of service.  If the 
examiner is unable to make any 
determination as to the etiology of any 
left wrist or left thumb disorder, he/she 
should so state and indicate the reasons.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development, especially the 
specific medical nexus opinions 
requested, has been accomplished as 
contemplated under the VCAA.  

4.  If in order, the RO should furnish 
the veteran and her representative with a 
supplemental statement of the case and 
afford them an opportunity to respond.  
In the supplemental statement of the 
case, the RO should document that the 
notification and development requirements 
mandated by the Veterans Claims 
Assistance Act of 2000 have been 
completed.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  The Board intimates no opinion as to the merits 
of this appeal.  The veteran is free to submit any additional 
evidence; however, no action is required until she is 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369, 
373 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





